IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00224-CR

KENNETH ANDREW RILEY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 87th District Court
                              Freestone County, Texas
                             Trial Court No. 07-040-CR


                           MEMORANDUM OPINION


       Kenneth Andrew Riley appeals from a plea-bargained judgment of conviction for

the manufacture of methamphetamine. The Clerk of this Court warned Riley that

because the trial court noted on the certification of defendant’s right of appeal that the

case was a plea bargain and that he had no right of appeal, the Court might dismiss the

appeal unless, within 21 days, we received a certification stating that Riley has a right to

appeal or a response was filed showing grounds for continuing the appeal. See TEX. R.

APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
         Riley has not responded to the Clerk’s warning, and we have not received a

certification stating that Riley has a right to appeal. This appeal is dismissed. See

Chavez, 183 S.W.3d at 680; Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no

pet.).



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed March 4, 2009
Do not publish
[CR25]




Riley v. State                                                                   Page 2